Fourth Court of Appeals
                                San Antonio, Texas
                                     February 7, 2017

                                   No. 04-16-00572-CV

                                    Ronald F. AVERY,
                                        Appellant

                                             v.

                   GUADALUPE COUNTY APPRAISAL DISTRICT,
                                 Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-2442-CV
                        Honorable W.C. Kirkendall, Judge Presiding


                                      ORDER
        Appellant’s motion for extension of time to file reply brief is hereby GRANTED. Time
is extended to February 13, 2017.

       It is so ORDERED on February 7, 2017.

                                                  PER CURIAM



       ATTESTED TO: _________________________________
                    Keith E. Hottle
                    Clerk of Court